              DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS & ST. JOHN


LAWRENCE CARTY, et al.,            )
                                   )
              Plaintiff,           )
                                   )
              v.                   )     Civil No. 1994-78
                                   )
KENNETH MAPP, et al.,              )
                                   )
              Defendants.          )
                                   )


ATTORNEYS:

Eric Balaban
National Prison Project of the ACLU
Washington, DC
     For the plaintiff Lawrence Carty,

Joseph Ponteen, Acting Attorney General
Shari N D’Andrade, AAG
Carol Thomas-Jacobs, AAG
Virgin Islands Department of Justice
Christiansted, VI
     For the defendant Governor Kenneth Mapp.




                              ORDER


GÓMEZ, J.

    During the course of the November 28, 2018, quarterly

evidentiary hearing in this matter, Lawrence Cary and similarly

situated inmates (collectively “Carty”) in the custody of the

Virgin Islands Bureau of Corrections (“BOC”), argued that the

Virgin Islands Government (the “GVI”) was in breach of its
Carty v. Mapp
Civil No. 94-78
Order
Page 2

obligation to develop an interim plan for the timely transfer of

inmates in need of intermediate or inpatient care to appropriate

stateside psychiatric facilities. At the conclusion of the

hearing, the total number of inmates at the BOC in need of

intermediate or inpatient care was unclear. It was also unclear

when the GVI intends to provide for the transfer of such inmates

to appropriate psychiatric facilities, as well as how such

transfers will be undertaken.

      In light of these concerns, on December 17, 2018, the Court

ordered the GVI to submit a brief addressing the following areas

      (1) the total number of inmates in need of intermediate or
      inpatient care at appropriate psychiatric facilities as of
      September 14, 2018, as well as the current custodial and
      procedural status of those inmates;

      (2) the dates certain by which the GVI will transfer each
      of those inmates to psychiatric facilities; and

      (3) for the 2018 calendar year, the number of inmates in
      need of intermediate or inpatient care at appropriate
      psychiatric facilities that have been released.

See Order, December 17, 2018, ECF No. 1063.

      On December 28, 2018, the GVI filed a response detailing

(1) the status of 14 individuals in need of intermediate or

inpatient care currently in the BOC’s custody, (2) the time by

which the BOC will transfer such individuals to an appropriate

psychiatric facility, and (3) the number of mentally ill
Carty v. Mapp
Civil No. 94-78
Order
Page 3

prisoners released during the 2018 calendar year. See Response,

ECF No. 1070.

      The premises considered, it is hereby

      ORDERED that no later than 3:00 P.M. on January 11, 2019,

to the extent Carty wishes to do so, he shall reply to the GVI’s

response to the Court’s December 17, 2018, Order.


                                    S\
                                         Curtis V. Gómez
                                         District Judge
